PER CURIAM.
The charter contained this provision: “Vessel to move to such loading and discharging berth as the charterers may direct; * * «
they to have the privilege of moving her thereafter by paying towages.” We concur with the District Judge in the opinion that under this clause it was the duty of the charterers to furnish a. tug for the towage from Jersey City to Staten Island, and that they did not; shift, that obligation upon the vessel by deputing the master to obtain one. We find no error in including the hill for five days’ overtime of a United States inspector. Apparently it would not have been incurred if the vessel had discharged on time. Decree affirmed, with interest and costs.